Order filed December 19, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00384-CV
                                  ___________
     MIDTOWN PARK DEVELOPMENT LTD, PAUL T. YOUNG AND
                HORIZON 2003, LLC, Appellants
                                          V.
                            LOUIS F. GOZA, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 320840212


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 212th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. Appellant, Paul Young, filed a
statement of inability to afford payment of court costs indicating he was entitled to
proceed without payment of costs with the notice of appeal. On July 25, 2017,
Jennifer Hall, official court reporter for the 212th District Court, filed an objection
to appellant’s statement of inability to afford payment of court costs.
      On November 2, 2017, we abated the case and ordered the trial court to
conduct a hearing to determine whether Paul Young was indigent and entitled to a
free record on appeal. In findings of fact and conclusions of law signed December
1, 2017, the court found that Paul Young was not indigent and not entitled to a free
record on appeal. The trial court further sustained all objections to Paul Young’s
statement of inability to afford payment of court costs.

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence, after a trial court sustains a contest, to establish that the party’s financial
circumstances have materially changed since the date of the trial court’s order
under Texas Rule of Civil Procedure 145. See Tex. R. App. P. 20.1(b)(3).
Additionally, a party may seek review of the trial court’s order sustaining a contest
by motion in the appellate court within 10 days after the trial court’s order is
signed. See Tex. R. Civ. P. 145(g). As of this date, appellant has not filed a motion
to establish a change in circumstances or challenging the trial court’s order.

      Accordingly, appellants are ordered to demonstrate to this court that they
have paid for the reporter’s record within 15 days of this order. If appellants fail to
do so, we will consider those issues that do not require a reporter’s record. See
Tex. R. App. P. 37.3(c).

                                    PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.